Citation Nr: 1314120	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  02-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right inguinal nerve, associated with right inguinal hernia. 

2.  Entitlement to an extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right medial cutaneous nerve, associated with right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal of a September 2000 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona, which in part granted service connection for a right inguinal hernia and assigned a noncompensable disability evaluation, effective from September 1, 1999.  

This appeal is from the initial disability ratings assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

After the initiation of the appeal, a May 2007 RO rating decision granted an increased disability rating of 10 percent  for the service-connected right inguinal hernia, effective from May 1, 2005. 

In a December 2007 decision, the Board denied the Veteran's claim for entitlement to an initial compensable rating for a right inguinal hernia, from September 1, 1999 through April 30, 2005, and to a rating in excess of 10 percent thereafter.  However, the Board also found that the Veteran had a neuropathic pain syndrome in the right groin area that was due to underlying scar tissue associated with his right inguinal hernia.  The Board remanded the issue of entitlement to separate initial disability ratings for the neuropathic pain syndrome.  

In a June 2011 decision the Board granted a separate disability rating of 10 percent for neuropathic pain syndrome of the right inguinal nerve, associated with right inguinal hernia and a separate disability rating of 10 percent for neuropathic pain syndrome of the right medial cutaneous nerve, associated with right inguinal hernia.  These disability ratings are effective August 2006.  As a result, the Veteran's service-connected right inguinal hernia is receiving three separate 10 percent disability ratings.  He is receiving a 10 percent rating under Diagnostic Code 7338 for the actual symptoms of the hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338.  He is receiving two separate 10 percent ratings under Diagnostic Code 8530 for neuropathic pain syndrome of the right medial cutaneous nerve and the right inguinal nerve.  See, 38 C.F.R. § 4.114, Diagnostic Code 8530.

The case has previously been before the Board and remanded on numerous occasions.  Most recently the case was remanded in June 2011 to add Social Security records to the file and for adjudication of whether extra-schedular disability ratings pursuant to 38 C.F.R. § 3.321(b)(1) were warranted for the Veteran's neuropathic pain syndrome.  The requested development has been completed.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Based upon the level of disability resulting from all the Veteran's service-connected disabilities, an October 2012 decision by the Appeals Management Center granted entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extra-schedular basis.  Accordingly, the Veteran should be in receipt of compensation at the 100 percent rate.   

The  issue of entitlement to special monthly compensation based on loss of use of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issues and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is receiving the maximum assignable disability rating of 10 percent for neuropathic pain syndrome of the right inguinal nerve.  

2.  The diagnostic criteria used in evaluating the Veteran's service-connected neuropathic pain syndrome of the right inguinal nerve reasonably describe or contemplate the severity and symptomatology of that condition.

3.  The Veteran is receiving the maximum assignable disability rating of 10 percent for neuropathic pain syndrome of the right medial cutaneous nerve. 

4.  The diagnostic criteria used in evaluating the Veteran's service-connected neuropathic pain syndrome of the right medial cutaneous nerve reasonably describe or contemplate the severity and symptomatology of that condition.

5.  The Veteran's disability picture with respect to neuropathic pain syndrome of each individual nerve is not exceptional for purposes of determining entitlement to an extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right inguinal nerve, have not been met.  38 U.S.C.A. §§ 1155 , 5107(b), 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b) , 4,124a, Diagnostic Code 8530 (2012).

2.  The criteria for an extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right medial cutaneous nerve, have not been met.  38 U.S.C.A. §§ 1155 , 5107(b), 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b) , 4,124a, Diagnostic Code 8530 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  In such cases, where the appellant then files an notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute. Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  Accordingly, once service connection was granted and a disability rating and effective date was assigned for the Veteran's right inguinal hernia, including two separate 10 percent ratings for neuropathic pain syndrome, section 5103(a) notice was no longer required.

VA has obtained service treatment records; private medical records; Social Security records, VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

The Board finds that the VA examinations obtained in this case are adequate.  The examiner performed physical examinations, considered the Veteran's statements, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the 'present level' of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the claim has been pending.  This appeal is from the initial disability ratings assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service treatment records reveal that the Veteran had a right inguinal hernia.  Service connection was granted and a noncompensable (0%) disability rating was assigned under Diagnostic Code 7338, effective from September 1, 1999.  According to the RO, the Veteran's service treatment records showed that in August 1996, he was diagnosed with a right inguinal hernia.  A November 1999 VA examination report noted that the Veteran had a small reducible right inguinal hernia. 

In March 2005, the Veteran underwent a VA examination.  At that time, he stated that he felt a bulge sensation in the right groin area with some pain.  According to the Veteran, he was to undergo a herniorrhaphy in one week.  The diagnosis was right inguinal hernia. 

VA Medical Center (VAMC) treatment records show that in March 2005 the Veteran underwent an open right inguinal hernia repair.  The hernia was repaired using mesh. 

In an October 2005 rating action, the RO determined that the Veteran was entitled to a temporary 100 percent evaluation under 38 C.F.R. § 4.30 for convalescence following right hernia repair, from March 22, 2005 to April 30, 2005.  In addition, the RO further noted that from May 1, 2005, the Veteran's noncompensable evaluation for his service-connected right inguinal hernia would be reinstated. 

VA treatment records dated subsequent to the March 2005 surgery reveal continued complaints of groin pain radiating into his testicle.  This pain was managed by a variety of prescription pain medication.  

On August 7, 2006, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that after the Veteran's March 2005 hernia repair with mesh, he developed a wound infection which was treated.  The Veteran subsequently developed hypesthesia and erectile dysfunction and was felt to have neuropathic pain due to the above.  He was prescribed medication but he continued to experience pain from his right hip into the hernia scar.  In addition, he also had pain in his testicle.  The physical examination showed that the Veteran had tenderness over the scar area with surrounding loss of pinprick sensation.  The Veteran did have light touch sensation from 8 centimeters (cm.) superior to the scar extending to the medial right thigh, 10 cm. below the inguinal crease.  There was no current evidence of a hernia.  The Veteran had exquisite tenderness with palpation of the scrotum and its contents, as well as the inguinal ring.  The diagnosis was right inguinal hernia status post mesh repair with residual neuropathic pain syndrome, erectile dysfunction, and loss of pinprick sensation in the region described.  The examiner reported that due to the Veteran's disability, there were severe effects on performing chores, shopping, and exercise.  In addition, there were moderate effects on recreation and toileting, and mild effects on traveling.  There were no effects on feeding, bathing, and grooming. 

By a May 2007 rating action, the RO increased the disability rating for the Veteran's service-connected right inguinal hernia from noncompensable to 10 percent disabling, effective from May 1, 2005. 

A VA examination was conducted in April 2009.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He indicated that according to the Veteran, his pain level in the right groin was a 10/10 and it was constant.  He noted that occasionally with medication, such as Percocet or Methadone, he could bring the pain level to a 7/10.  The Veteran reported that after his March 2005 surgery, his pain worsened.  In August 2008, he underwent a right inguinal neurectomy and his pain subsequently "tripled."  At present, the Veteran had pain in his right groin, testicle, and hip, and in his penis, anus, and low back.  In addition, his pain started from the right lateral thigh to the knee and occasionally to the right ankle and foot, especially the outer three toes.  Numbness and tingling appeared in the right thigh and calf, and outer foot and toes since August 2008.  Upon physical examination, pin prick was abnormal on the right side.  The Veteran had allodynia with pain on touching his right groin, anterior and inter-triginous area to the right scrotum.  The diagnosis was right inguinal femoral neuropathic pain.  The Veteran's neuropathic pain syndrome prevented him from shopping, exercising, and sports.  In addition, it had severe effects on his ability to perform chores and participate in recreation and traveling.  It also had moderate effects on bathing, dressing, toileting, and grooming, and no effect on feeding.  The examiner further noted that the Veteran had maximal pain with touch or pressure on his right groin to produce maximal sharp, shooting pain. 

In December 2009, the Veteran's wife submitted a statement in support of his claim. She stated that due to the Veteran's neuropathic pain syndrome, he needed assistance with hygiene, bathroom duties, and dressing on a daily basis. According to the Veteran's wife, his mobility was very restricted and he had to use a power chair with the assistance of a cane.  She noted that they had to have many things adapted in their home to assist him.  The Veteran's wife reported that she had to do the yard maintenance and all of the chores in the house and that she was the Veteran's primary caretaker. 

In March 2010, the most recent VA examination of the Veteran was conducted.  The examiner stated that he had reviewed the Veteran's claims file.  The Veteran arrived on a motorized scooter and then walked with a cane in his right hand, but he could walk independently on request.  The Veteran's pain in the right inguinal area made his walking slow and his gait appeared painful.  The Veteran stated that he had chronic pain in his right groin that radiated to his right testicle.  The Veteran's sleep was intermittent because of the pain.  According to the Veteran, he needed help in dressing, bathing, and performing any household activities due to the pain.  He was unable to perform sexual activity because of the pain, even after using Viagra.  The Veteran noted that he took medication for his pain, including morphine sulfate and oxycodone.  The physical examination showed that the Veteran had pain in the right inguinal area.  He also had numbness and paresthesias.  The pain was a shooting pain as if being shocked with electricity.  There was a scar that measured three to four inches long; pain was maximum at the line of the scar.  The examiner reported that as he moved away from the scar, the Veteran's pain, numbness, and paresthesias improved.  Throughout the examination, the Veteran kept moaning with pain over the right inguinal area and could not sit comfortably.  The diagnosis was right inguinal area pain.  The examiner stated that the Veteran's pain radiated over the medial half of the right thigh, the lower limit of the pain being just above the knee and the upper limit being at the level of the scar.  The characteristics of the pain were suggestive of neuralgic type of pain.  According to the examiner, there was no evidence of any paralysis but the Veteran may have sensory neuralgia or neuritis as a result of his injury to the inguinal area.  The examiner indicated that a separate evaluation by a neuromuscular specialist had been conducted and indicated that the Veteran had a neuraplagic pain related to the right inguinal, ileohypogastric and medial cutaneous nerve of the thigh resection for neuralgic pain following hernia repair and infection despite complete sensory loss.  This consultation report also stated that he could not document nerve loss of those cutaneous sensory nerves by electrophysiological tests because they were too small and responses were not reproducible.  There was no clinical evidence of a motor radiculopathy and there was no reflex sympathetic dystrophy (RSD).  According to the examiner, the Veteran's neuropathic pain was moderately severe but it was continuous and required the use of narcotics and other pain medications. 

The Veteran is in receipt of a 10 percent rating disability rating for neuropathic pain syndrome of the right inguinal nerve, associated with right inguinal hernia, and a separate 10 percent rating for neuropathic pain syndrome of the right medial cutaneous nerve.  These disability ratings are the maximum assignable disability rating and contemplated severe to complete paralysis of the ilio-inguinal nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8530.  

The RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  .

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Extra-schedular ratings under § 3.321 are awarded on a disability-by-disability basis for each individual disability being considered and not on the combined effect of all of a veteran's service-connected disabilities.  Johnson v. Shinseki, No. 10-1785 (Vet. App. Mar. 27, 2013)

Pursuant to the June 2011 remand, the case was referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation. 38 C.F.R. § 3.321(b)(1).  A November 2011 decision by the Director of Compensation Service found that neither the neuropathic pain syndrome of the right inguinal nerve, nor the neuropathic pain syndrome of the right medial cutaneous nerve was entitled to the assignment of an extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1).  The decision noted that the rating criteria were adequate to address the Veteran's symptoms of pain and that he was assigned the maximum disability ratings under the indicated Diagnostic Code.  There was not an unusual or exceptional disability pattern, and that the evidentiary record did not demonstrate that the symptomatology consistently associated was wholly contemplated by the criteria utilized to assign his current evaluations. 

The evidence reveals that the Veteran's neuropathic pain syndrome of the right inguinal nerve and neuropathic pain syndrome of the right medial cutaneous nerve do result in interference with employment and limitation to the Veteran's mobility. Although treatment with pain medication is indicated, frequent periods of hospitalization are not.  The diagnostic criteria, applied to these disabilities individually, contemplates the symptoms of pain for which he is receiving the maximum schedular disability rating for each.  This diagnostic criteria reasonably describes or contemplates the severity and symptomatology of the Veteran's service-connected disabilities and entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for neuropathic pain syndrome of the right inguinal nerve is not warranted, and entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) for neuropathic pain syndrome of the right medial cutaneous nerve is not warranted.


ORDER

An extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right inguinal nerve associated with right inguinal hernia is denied. 

An extra-schedular disability rating in excess of 10 percent, pursuant to 38 C.F.R. § 3.321(b)(1), for neuropathic pain syndrome of the right medial cutaneous nerve associated with right inguinal hernia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


